Title: Extract from Minutes of the Directors of the Rivanna Company, 12 September 1810, document 2 in a group of documents on Jefferson’s Lawsuit against the Rivanna Company
From: Jefferson, Thomas
To: 


            At a meeting of the Directors of the Rivanna company at Shadwell mills on Wednesday the 12th Sep. 1810. present Wm D. Meriwether, Nimrod Bramham, John Kelly and Dabney Minor.
            Upon taking a view of mr Jefferson’s mill dam, it is the unanimous opinion of the Directors in case they make choice of the bed of the river to effect the navigation contemplated that mr Jefferson must at his own expence erect a lock at the aforesaid dam, and keep the same in perpetual repair; and this opinion is founded as well on the principles of Natural law as on the verdict of the jury which was impanelled in the case of the said dam, in which the right of free navigation is expressly reserved.
            It is ordered that the Secretary do forthwith acquaint mr Jefferson with the opinion above expressed, and ascertain his sentiments respecting the same.
            It is further ordered by the Directors in case mr Jefferson’s opinion on this subject coincides with their own and in case they finally make choice of his mill canal as the most safe and effectual course for the navigation contemplated, that the Secretary do request him to state whether he will be willing to appropriate as much money or labor in improving the navigation of the canal aforesd as will be equal to the erection of the lock, and the repairs abovementioned; which money or labor shall be fairly ascertained between the Directors & himself.
            
              Extract from the minutes  teste P. Minor Secy
            
          